DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9,12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macke 7,543,689 in view of Taylor et al. U.S. 2019/0162256.
Regarding claim 1 Macke shows in figures 1 and 2:
A disc brake guide assembly for permitting axial movement of a disc brake caliper relative to a support, the disc brake guide assembly comprising:
a guide bush 6 mounted in a through bore of the disc brake caliper and having a non-
circular outer surface; a closure (not labeled but as per applicant’s) arranged to be seated at least partially within the through bore and be a barrier to ingress of foreign matter into the through bore; and a stop (considered to be the edge portion of the closure contacting the bush 6) retained by the closure and dimensioned radially so as to be capable of restricting axial displacement of the guide bush in at least a first direction, in use.
	Lacking in Macke is a specific statement that there is a ‘closure’ to the right of and contacting element 6 in figure 1.
	Taylor et al. shows a similar guide assembly to that of Macke and shows in figure 6 a guide bush 13a and a cap/closure 60a.
	One having ordinary skill in the art before the invention was effectively filed would have found it obvious that the element in Macke analogous to the closure 60a in Taylor could properly be interpreted as closure, as claimed.
Regarding claim 2 Macke shows that the stop (portion/w thickness of the cover that hits the guide bush 6) is fixedly mounted to or integral with the closure.
Regarding claim 3 Macke shows that the closure comprises a cover portion and a bore engagement portion, the stop being axially spaced from the cover portion.
Regarding claim 4 Macke shows that the closure comprises a bore engagement portion and the stop is a radially inward projection (i.e. thickness thereof) from the bore engagement portion.
Regarding claim 5 Macke shows that the stop is integrally and monolithically formed with the bore engagement portion.
Regarding claim 6 Macke lacks showing that the stop has an internal radius greater than or equal to a largest internal radius of the guide bush. 
However in the arrangement on the opposite side Macke shows that the guide bush 7 and closure arrangement (not labeled) meets the claimed limitations.
It would have been obvious to have modified the lower guide bush arrangement at 6 and closure arrangement to that shown in the arrangement at 7 since this appears to be a drawing informality since what is shown appears to be an intended symmetrical arrangement.
Regarding claim 7 lacking in Macke is a specific showing of the guide bushing being formed from a rigid plastics material.
Taylor however teaches this idea in para 0061.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the guide bushing 6 in Macke from a plastics (or other ) material as taught by Taylor simply to provide an integrated bushing capable of also providing sliding action and to resist the effects of corrosion.
Regarding claim 8 see element 6 in figure 2.
Regarding claim 9 since ‘light interreference’ is a relative term these limitations are considered to be met as broadly claimed.
Regarding claims 12,13, as explained above these limitations are met.
Regarding claims 14,15 see para 0061 in Taylor.
Regarding claims 16-18 see figure 2 of Macke.
Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macke/Taylor as applied to claim 1 above, and further in view of Fischer et a. 10,280,992.
Regarding claim 10 Macke, as modified, lacks specifically showing a closure receiving portion
of the through bore has a larger diameter than a guide bush receiving portion of the through bore.
The reference to Fischer in figure 2 shows this arrangement –not labeled—but readily apparent from the drawings in the area of the screw threads.

It would have been obvious to have modified Macke with a different bore arrangement, meeting the claimed limitations, with an arrangement taught by Fischer simply to accommodate a different style of cap that could be screwed to the caliper as such a modification would not affect the intended function of the device and possibly offer a more secure end cap arrangement.
Regarding claim 11, as broadly claimed, note in Fischer figure 2 the ‘fixed stop’ that appears to seat a seal for the closure 18.  This fixed stop ‘opposes’ the closure 18.  
It would have been obvious to have modified Macke with this arrangement so that the arrangement explained above w/claim 10 could function properly and prevent the ingress of moisture/debris.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/24/22